Citation Nr: 0933872	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to May 
26, 2004, and in excess of 40 percent on and after May 26, 
2004, for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1965 to 
July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Cleveland, Ohio, which granted a 20 percent rating for the 
appellant's service connected low back disability.  

During the pendency of the appeal, an increased evaluation 
from 20 percent to 40 percent was granted effective May 26, 
2004, by a Supplemental Statement of the Case dated in 
December 2006.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant has not 
waived RO consideration of that evidence.  As the Board must 
remand regardless, the Board will send the evidence for 
initial RO consideration.  38 C.F.R. § 20.1304 (2008).

The appellant requested a personal hearing before a Member of 
the Board at the RO in his August 2006 substantive appeal.  
The appellant failed to report for his scheduled hearing in 
July 2007 without explanation.  The request is deemed 
withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case for a variety of reasons.

The appellant indicated in his November 2008 submission of 
evidence that his service connected back disability had 
worsened, with increasing neurological symptoms noted in his 
2008 treatment records.  The Board notes that the appellant's 
last VA examination in connection with his claim was in 2006.  
As his statements suggest an increase in symptomatology since 
that time, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  The appellant is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The Board also notes that the appellant has considerable 
additional non-service connected disabilities.  In 
particular, he has been diagnosed with diabetes mellitus and 
peripheral neuropathy as a result of that diabetes.  Should 
the examiner find that the appellant now has neurological 
complications as a result of his service connected back 
disability, the examiner should also identify, to the extent 
possible, the effects of the service connected neurological 
complications and the effects of diabetic neuropathy.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not 
possible to separate the effects of the service-connected 
condition from a nonservice- connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

The Board observes that the appellant has been receiving 
treatment from VA through the Chillicothe VA Medical Center 
on an ongoing basis.  The records on file reflect treatment 
only through July 2006.  To correctly assess the appellant's 
current disability, all records of treatment from July 2006 
to the present must be considered.  Additionally, the 
appellant applied for VA vocational rehabilitation services.  
He was denied in October 2008.  All vocational rehabilitation 
records should also be associated with the file.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued in December 2003, prior to the decision in 
Vazquez-Flores; therefore, it does not take the form 
prescribed in that case.  As this case is being remanded for 
other matters, the AMC now has the opportunity to correct any 
defects in the Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should also inform the appellant of 
the required notice of Vazquez-Flores, 
supra.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  Obtain the appellant's VA medical 
records from the Chillicothe VA Medical 
Center and vocational rehabilitation 
records for treatment and evaluations 
concerning the low back and any 
neurological complications from July 2006 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his low back 
disability.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
orthopedic and neurological 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected low back 
disability with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.

Should the examiner find that the 
appellant now has neurological 
complications as a result of his service 
connected back disability, the examiner 
should also identify, to the extent 
possible, the effects of the service 
connected neurological complications and 
the effects of diabetic neuropathy.  
Rationale for any opinion should be 
provided.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

